                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



DEREKW., 1                                                              Case No. 6:l 7-cv-01955-AA
                                                                         OPINION AND ORDER
                Plaintiff,

        V.


COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        DEREK W. ("Plaintiff') brings this action under the Social Security Act ("Act"),

42 U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of

Social Security ("Commissioner"). The Commissioner denied Plaintiffs applications

for Supplemental Security Income ("SSI") and Disability Insurance Benefits ("DIB")

on July 25, 2016 and July 28, 2016, respectively. For the reasons below, the Court

AFFIRMS the Commissioner's decision.



        1 In the interest of privacy, this opinion uses only the first name and the initial of the last name

of the nongovernmental party or parties. Where applicable, this opinion uses the same designation
for a nongovernmental party's immediate family member.

Page 1 - OPINION AND ORDER
                                   BACKGROUND

      Plaintiff applied separately for SSI and DIB in November 2014. Following

denials at the initial and reconsideration levels, an administrative law judge ("ALJ")

held hearings and issued unfavorable decisions in July 2016. After the Appeals

Council denied his request for review, Plaintiff filed a timely complaint in this Court

seeking review of the ALJ' s decision.

                              STANDARD OF REVIEW

       42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ...

a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiary support.

Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal errors are not grounds for

reversal. Burch v. Barnhart, 400 F.3d 676,679 (9th Cir. 2005). "Substantial evidence

is more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion."

Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir. 2014) (citation and

internal quotation marks omitted). The complete record must be evaluated and the

evidence that supports and detracts from the ALJ's conclusion must be weighed.


Page 2 - OPINION AND ORDER
Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If the evidence is subject to

more than one interpretation but the Commissioner's decision is rational, the

Commissioner must be affirmed, because "the court may not substitute its judgment

for that of the Commissioner." Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.

2001).

                            COMMISSIONER'S DECISION

         The initial burden of proof rests on a claimant to establish disability. Howard

v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, a claimant must

show an "inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected ... to

last for a continuous period of not less than 12 months[.]" 42 U.S.C. § 423(d)(l)(A).

         To determine whether a claimant is disabled, an ALJ must employ a five-step

sequential analysis, determining: "(1) whether the claimant is 'doing substantial

gainful activity'; (2) whether the claimant has a 'severe medically determinable

physical or mental impairment' or combination of impairments that has lasted for

more than 12 months; (3) whether the impairment 'meets or equals' one of the listings

in the regulations; (4) whether, given the claimant's 'residual functional capacity,' the

claimant can still do his or her 'past relevant work' and (5) whether the claimant 'can

make an adjustment to other work."' Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.

2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

         At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity from his alleged onset date of October 16, 2009 through his date of last



Page 3 - OPINION AND ORDER
insured of December 31, 2010 for his DIB application. The ALJ also found that

Plaintiff had not engaged in substantial gainful activity for his SSI application since

November 12, 2013.     At step two, the ALJ found that Plaintiff had the severe

impairment of degenerative disc disease. At step three, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that met or medically

equaled the requirements of a listed impairment.

      The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that Plaintiff

      has the [RFC] to perform light work as defined in 20 CFR 404.1567(b)
      in which he lifts and carries up to 20 pounds occasionally and 10 pounds
      frequently; sits, stands, or walks for six hours each in an eight hour day;
      occasionally climbs ramps or stairs; never climbs ladders, ropes, or
      scaffolds; frequently balances; occasionally kneels, stoops, or crouches;
      never crawls; and has no more than occasional exposure to vibrations
      and hazards such as dangerous moving machinery and unprotected
      heights.

Tr. 26. At step four, the ALJ found that Plaintiff could not perform past relevant

work. At step five, the ALJ found that there were other jobs existing in significant

numbers in the national economy that Plaintiff could perform, including office helper,

photocopy machine operator, and ticket seller. The ALJ thus found that Plaintiff was

not disabled under the Act.

                                   DISCUSSION

      There are two issues before me: (1) whether the ALJ gave legally sufficient

reasons to reject Plaintiffs subjective symptom testimony and (2) whether the ALJ

gave legally sufficient reasons to discount the medical opinions of Drs. Wendling and

Jarvis. Each issue will be addressed in turn.

Page 4 - OPINION AND ORDER
   I.      Plaintiffs Symptom Testimony

        Plaintiff argues that the ALJ erred in discounting his subjective symptom

testimony. I disagree.

        There is a two-step process for evaluating a claimant's testimony about the

severity and limiting effect of the claimant's symptoms. Vasquez v. Astrue, 572 F.3d

586, 591 (9th Cir. 2009). "First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment 'which could

reasonably be expected to produce the pain or other symptoms alleged."' Lingenfelter

v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v. Sullivan, 947 F.2d

341, 344 (9th Cir. 1991) (en bane)). When doing so, "the claimant need not show that

her impairment could reasonably be expected to cause the severity of the symptom

she has alleged; she need only show that it could reasonably have caused some degree

of the symptom." Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

        "Second, if the claimant meets this first test, and there is no evidence of

malingering, 'the ALJ can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons for doing so."'

Lingenfelter, 504 F.3d at 1036 (quoting Smolen, 80 F.3d at 1281). It is "not sufficient

for the ALJ to make only general findings; he must state which pain testimony is not

credible and what evidence suggests the complaints are not credible." Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be "sufficiently specific

to permit the reviewing court to conclude that the ALJ did not arbitrarily discredit




Page 5 - OPINION AND ORDER
the claimant's testimony." Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

      Effective March 16, 2016, the Commissioner superseded Social Security Rule

("SSR") 96-7p governing the assessment of a claimant's "credibility" and replaced it

with a new rule, SSR 16-3p. See SSR 16-3p, available at 2016 WL 1119029. SSR 16-

3p eliminates the reference to "credibility," clarifies that "subjective symptom

evaluation is not an examination of an individual's character," and requires the ALJ

to consider all of the evidence in an individual's record when evaluating the intensity

and persistence of symptoms. Id. at *1-2. The Commissioner recommends that the

ALJ examine "the entire case record, including the objective medical evidence; an

individual's statements about the intensity, persistence, and limiting effects of

symptoms; statements and other information provided by medical sources and other

persons; and any other relevant evidence in the individual's case record." Id. at *4.

The Commissioner recommends assessing: (1) the claimant's statements made to the

Commissioner, medical providers, and others regarding the claimant's location,

frequency, and duration of symptoms, the impact of the symptoms on daily living

activities, factors that precipitate and aggravate symptoms, medications, and

treatments used, and other methods used to alleviate symptoms; (2) medical source

opinions, statements, and medical reports on the claimant's history, treatment,

responses to treatment, prior work record, efforts to work, daily activities, and other

information on the intensity, persistence, and limiting effects of an individual's

symptoms; and (3) non-medical source statements, considering how consistent those



Page 6 - OPINION AND ORDER
statements are with the claimant's statements about his or her symptoms and other

evidence in the file. See id. at *6-7.

      The ALJ's credibility decision may be upheld overall even if not all of the ALJ's

reasons for rejecting the claimant's testimony are upheld. See Batson, 359 F.3d at

1197. The ALJ may not, however, make a negative credibility finding "solely because"

the claimant's symptom testimony "is not substantiated affirmatively by objective

medical evidence." Robbins, 466 F.3d at 883.

       Here, the ALJ did not err in discounting Plaintiffs subjective symptom

testimony. Although the ALJ found that the evidence supported some degree of

Plaintiffs alleged symptoms, Plaintiffs statements "concerning the intensity,

persistence and limiting effects of these symptoms [were] not entirely consistent with

the medical evidence and other evidence in the record." Tr. 60. Before reaching this

conclusion, the ALJ explained his findings, citing specific evidence in the record.

       For example, the ALJ considered that Plaintiff reported significant

improvement in his pain with medication and treatment. Evidence that medical

treatment is relieving symptoms can undermine a claim of disability. Wellington v.

Berryhill, 878 F.3d 867, 876 (9th Cir. 2017). The ALJ also considered evidence that

Plaintiff engaged in many activities, including working part time as a carpenter,

performing household chores, cooking, shopping, taking care of his children, walking

for exercise, biking, drawing, and painting.      The ALJ permissibly found these

activities in tension with Plaintiffs claimed limitations.        See Tommasetti v.

Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (tension between a claimant's alleged


Page 7 - OPINION AND ORDER
symptom allegations and their activities of daily living is a clear and convincing

reason for rejecting a claimant's symptom testimony); see also Morgan v. Comm'r of

Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (ability to fix meals, do laundry,

work in the yard, and care for children is evidence of ability to work). These are all

clear and convincing reasons for discounting Plaintiffs symptom testimony under

Ninth Circuit case law. Thus, the ALJ did not err.

         Plaintiff argues that a claimant need not show that his impairment could

reasonably be expected to cause the symptom severity he has alleged; he only needs

to show that it could have reasonably caused some degree of his alleged symptoms.

This is not in dispute, but it is only the first step in the two-part analysis under

Vasquez. The second part of the analysis states that the ALJ may reject a claimant's

testimony by offering clear and convincing reasons. As explained above, I find that

the ALJ did so. See Lingenfelter, 504 F.3d at 1036.

   II.      Opinions of Drs. Wendling & Jarvis

         Plaintiff argues that the ALJ improperly discounted the opm10ns of Dr.

Wendling and Jarvis. I disagree.

         The ALJ is responsible for resolving conflicts in the medical record, including

conflicts among physicians' opinions. Carmickle v. Comm'r Soc. Sec. Admin., 533

F.3d 1155, 1164 (9th Cir. 2008); Matney v. Sullivan, 981 F.2d 1016, 1019 (9th

Cir.1992). The Ninth Circuit distinguishes between the opinions of three types of

physicians:     treating   physicians,   examining   physicians,   and   nonexammmg

physicians. Generally, "a treating physician's opinion carries more weight than an



Page 8 - OPINION AND ORDER
examining physician's, and an examining physician's opinion carries more weight

than a reviewing physician's." Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir.

2001).     If a treating physician's opinion is supported by medically acceptable

techniques and is not inconsistent with other substantial evidence in the record, the

treating physician's opinion is given controlling weight. Id.; see also 20 C.F.R. §

404.1527(d)(2). A treating doctor's opinion not contradicted by the opinion of another

physician can be rejected only for "clear and convincing" reasons. Ryan v. Comm'r of

Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating doctor's opinion is

contradicted by the opinion of another physician, the ALJ must provide "specific and

legitimate reasons" for discounting the treating doctor's opinion. Id.

         An ALJ must provide "clear and convincing" reasons for rejecting the

uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by

another physician's opinion, the ALJ must provide "specific, legitimate reasons" for

discrediting the examining physician's opinion. Lester v. Chater, 81 F.3d 821, 830

(9th Cir. 1995). An ALJ may reject an examining, nontreating physician's opinion "in

favor of a nonexamining, nontreating physician when he gives specific, legitimate

reasons for doing so, and those reasons are supported by substantial record evidence."

Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995), as amended (Oct. 23, 1995).

         Specific, legitimate reasons for rejecting a physician's opinion may include its

reliance on a claimant's discounted subjective complaints, inconsistency with medical

records, inconsistency with a claimant's testimony, and inconsistency with a



Page 9 - OPINION AND ORDER
claimant's daily activities. Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008);

Andrews, 53 F.3d at 1042-43.    If an ALJ's decision is rational, its decision should be

upheld. Ryan v. Comm'r Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir. 2008).

       Here, the ALJ did not err in discounting the opinions of Drs. Wendling and

Jarvis, both consultative physicians to whom the Social Security Administration

referred Plaintiff. With respect to Dr. Wendling's opinion, the ALJ gave partial

weight to his opinion but found that the degree of restriction recommended by Dr.

Wendling "was not consistent with an almost entirely normal examination, and while

the positive findings might justify a limitation to light work, they would not explain

why [Plaintiff] could only stand or walk for four hours" at a time or needed frequent

positional changes. Tr. 28. Under Tommasetti, inconsistency between a doctor's

findings and recommendations is grounds to discount the doctor's opinion. See 533

F.3d at 1041. Although Dr. Wendling attributed these limitations to Plaintiffs

decreased range of motion, the ALJ noted an inconsistency in that analysis because

Plaintiff retained forward flexion of the back to 70 degrees. Furthermore, while Dr.

Wendling's examination followed the two reviewing doctors, his recommendations

were different but were not adequately explained. This inconsistency between the

findings of the doctors and their recommendations, when coupled with the almost

entirely normal examination, led the ALJ to reject the recommendations of Dr.

Wendling.

      As for Dr. Jarvis's opinion, the ALJ discounted the bulk of his opinion and

recommendation. An opinion of a doctor that is brief, conclusory, or speculative may


Page 10 - OPINION AND ORDER
be discredited by an ALJ. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

The ALJ found that although Dr. Jarvis wrote that he had been Plaintiffs primary

care physician since 2010, his notes revealed that he first saw Plaintiff as a new

patient in May 2011, more than a year after Plaintiffs alleged onset date. As a result,

the ALJ found that Dr. Jarvis's assessment of Plaintiffs symptoms and resulting

functioning for the period on or before the date last insured was speculation. Also

like in Bayliss, the ALJ also noted that Dr. Jarvis's medical opinions lacked

supporting clinical signs and findings. See 427 F.3d at 1216. For example, the ALJ

found that Dr. Jarvis's medical opinions were inconsistent with his own treatment

notes, which showed that Plaintiff obtained significant reductions in his pain levels

of between 30% to 90% with medication and treatment. As the ALJ also noted,

Plaintiff reported to Dr. Jarvis and other physicians that he performed physically

demanding activities for weeks at a time after his injury. The ALJ did not simply

discredit the medical opinion of Dr. Jarvis without basis, but discounted the bulk of

his analysis based on specific and legitimate reasons which were based on substantial

evidence in the record.     Thus, the ALJ provided legally sufficient reasons for

discounting Dr. Jarvis's opinions and placing more weight on the less restrictive

limitations noted by Drs. Wiggins and Lloyd.

\\\

\\\

\\\

\\\



Page 11- OPINION AND ORDER
                                 CONCLUSION

     The Commissioner's decision is AFFIRMED, and this case is DISMISSED.

     IT rs   so ORDE~.
     Dated this   CJ day of July, 2019.
                              ~Ck_,
                                  Ann Aiken
                          United States District Judge




Page 12 - OPINION AND ORDER
